TO BE PUBLISHED




                    ,C~Vurf   of ~6
                I




                    sUFrrxrrt
                    ic




                               2008-SC-00083 -KB



JAMES GREGORY TROUTMAN                                                   MOVANT



V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                          RESPONDENT


                             OPINION .A,NU ORDER


      Movant James Gregory Troutman         over this Court to enter an order

suspending his license to practice law in Kentucky for a period of two years,

effective January 25, 2007 . The Kentucky Bar Association (KBA) states that it

has no objection to Troutman's motion. This Court therefore grants the motion

for a two-year suspension. Troutman was admitted to the practice of law in

Kentucky on October 16, 1992 . His bar roster address is 4000 Abbeywood

Village Drive, Louisville, KY 40241 . His KBA number is 84473 .

      On January 25, 2007, Troutman entered an Alford plea in the Jefferson

Circuit Court to two counts of wanton endangerment in the first degree (a

Class D felony), one count of criminal mischief in the first degree (a Class D

felony), and one count of criminal littering (a Class A misdemeanor) . Upon
 entry of Troutman's Alford plea, pursuant to SCR. 3 .166, this Court entered a

 order temporarily suspending him from the practic of law.'

       Troutman entered the Alford plea as          cult of a pretrial diversion

 agreement with the Commonwealth . Pursuant to that agreement, the Circuit

 Court ordered that Troutman undergo a two-year supervised probationary

 period, at the conclusion of which the indictment would be dismissed.

       The charges against Troutman arose from damage to property and other

conduct in and around Troutman's neighborhood late at night. Troutman

asserts that his conduct was the result of taking a large amount of over-the

counter allergy medication to control his severe allergies . Following his Alford

plea, Troutman moved the Circuit Court to shorten the term of his probation

and pretrial diversion. He presented the Circuit Court with medical

evaluations explaining that his behavior was the result of an antihistamine

overdose . The physicians who evaluated Troutman were of the opinion that he

was no longer impaired . On June 10, 2008, the Circuit Court entered an order

shortening the term of Troutman's probation and pretrial diversion . The court

ordered that the charges against Troutman be dismissed-diverted, pursuant to

KRS 533.258, with prejudice .

      Although all criminal charges have been dismissed, Troutman concedes

that his entry of an Alford plea is proof that he engaged in conduct that

violated SCR 3 .130-8.3(b) ("It is professional misconduct for a lawyer to . . .

 See Kentucky Bar Assn v. Troutman, 216 S.W.3d 652 (Ky. 2007).
    [c]ommit a cri final act that reflects adversely on the lawyer's honesty,

    trustworthiness or fitness as a lawyer in other respects .") . Troutman believes

    that two years, the original length of his probationary period, is an appropriate
                                      his
    length of time for suspension of      license to practice law . The KBA agrees

    that a suspension co     ensurate with the length of the probationary period is

    appropriate.2

          This Court agrees with both parties that suspension for a period

    commensurate with the length of the original probationary period is

    appropriate. Therefore, it is hereby ORDERED that:

          1 . James Gregory Troutman is suspended from the practice of law in the

             Commonwealth of Kentucky for a period of two (2) years, retroactive to

             January 25, 2007 .

          2 . Troutman shall, in accordance with SCR 3 .390, notify all Courts in

            which he has matters pending and all clients for whom he is actively

            involved in litigation and similar matters of his inability to continue

            representation . He shall provide copies of all letters to the Director of

            the Kentucky Bar Association.

         3 . Troutman shall, to the extent possible, immediately cancel and cease

            any advertising activities in which he is engaged in accordance with

            SCR 3.390 .


2 See Bertram v . Kentucky Bar Assn, 126 S.W.3d 358 (Ky. 2005) ; Kentucla Bar Assn
v. Dunn, 90 S.W.3d 461 (Ky. 2002) ; Richendollar y. Kentucky Bar Assn, 60 S-W-3d
551 (Ky. 2001) (suspending attorneys form the practice of law until expiration of their
probationary periods) .
4 . Purse nt       CR 3.45   Trout       ordered to pay all costs

   associated with these disciplinary proceedings, certified in the amount

   of $ 110 . 00, for which execution may issue from this Court upon

   finality of this order.

All sitting. All concur.

ENTERED : December 18, 2008.